Citation Nr: 1447580	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease with hiatal hernia prior to August 24, 2012, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That RO transferred jurisdiction back to the RO in Montgomery, Alabama following the rating decision.  

In August 2012, the Board remanded the matter for additional development.  In February 2013, the Appeals Management Center (AMC) granted a 10 percent rating, effective August 24, 2012.  As this is only a partial grant of the benefit on appeal, the case is still on appeal.  

In its August 2012 remand, the Board referred the issue of entitlement to a total rating for compensation based upon individual unemployability (TDIU).  Specifically, the Board noted that the Veteran raised the issue of unemployability due to disabilities other than the one on appeal.  See July 2012 Representative's Written Brief Presentation.  It does not appear that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the claim in order to provide the Veteran with a new VA examination and to obtain private medical records.  The Veteran was afforded a VA examination in August 2012.  However, the Veteran's private records were not obtained.  The Board notes that in August 2012, the AMC sent the Veteran a letter which requested authorization to obtain private treatment records.  The Veteran did not respond to the letter.  However, at the August 2012 VA examination, the examiner noted that the Veteran brought outside medical documentation with him, which was reviewed but not associated with the claims folder. 
Although the AMC contacted the Veteran to obtain the outstanding private records, the matter must be remanded to allow the Veteran another opportunity to provide or identify any outstanding private treatment records and to provide any necessary authorizations for any non-VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any VA and non-VA records that are relevant to the claim and not yet associated with the claims folder.  The Board is specifically interested in the records the Veteran provided to the VA examiner in August 2012 for review as well as any relevant records pertaining to treatment at Associates in Gastroenterology, P.C., in Huntsville, Alabama (other than the August 2007 esophagogastroduodenoscopy with biopsy), and if the Veteran has continued to receive treatment from Dr. Michael Taylor and American Family Care for the service-connected disability.  

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After any outstanding records are received and associated with the claims file, readjudicate the claim.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue, and afforded a reasonable period of time within which to respond thereto.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



